DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 1, 3, 8-16, 18, 20, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


New Matter
The amendment to the claims adds the limitations “producing on the base composition a first zonae and second zone that are immediately adjacent to and different from one another”. The “immediately adjacent” terminology is not found it the original disclosure. The term could suggest zones that touch or that are separated by some undisclosed relatively small distance. The drawings provide images of printed outcomes of some aspect of the invention that show an array of printed regions that are separated by a space (see figures 1, 3, and 4). Thus it is unclear that the applicant had possession of the invention as claimed where the zones touch one another. 

Written Description
The instant claims recite a method of coloring a base cosmetic that requires the identification of the base to be colored and the printing of inks in two or more zones on l of water (under 12 seconds) and 20l of an ink (under 15 seconds) as conditions that qualify it for use in the instant method. On their face, these requirements appear to be in conflict. In reality, they may delineate a nuanced delineation between being water repellant but not so repellant that it repels water too much. How this nuance manifests itself in the structure of the pulverulent compact powder that is required to practice the invention has not been made clear. The disclosure elaborates on the “hydrophobic” descriptor to suggest the presence of a fatty phase in the composition that can include liquids or solids and/or volatile or non-volatile forms. Fillers and customary compounds employed in pulverulent cosmetic compositions may also be present. A potential compressive strength for the compacted powder is also detailed. None of this is specific to any particular formulation nor has any collection of ingredients or configuration been linked to the functionality that is required in the base composition that is necessary to practice the claimed method. The artisan of ordinary skill would have no idea how to assemble a collection of ingredients into a compact pulverulent compact powder that has the claimed functionality in order to begin to attempt practicing the instantly claimed method.
Three inks are recited as being employed in the method whether as a part of the identification process for the base or as part of the active steps of the method. The ink employed in the identification process for the base composition is not defined. Only the 
The disclosure provides no connection between a particular base compositions and particular inks such that the claimed functionality is achieved and a base composition is identified as suitable for use in the method. While penetration times for water and an ink are demonstrated in five base composition examples, the base composition formulations that were employed are not disclosed. In the context of inkjet printing, the choice of ink and substrate are very important in regard to how quickly the ink penetrates and is retained in the desired location. Svanholm detail that the quality of the print is highly dependent on droplet spreading, which is controlled by both ink properties, such as surface tension and viscosity and to a great extent by media absorption properties which include surface tension, roughness, and porosity (see page 10 second paragraph; previously cited). None of these attributes in regard to the base compositions and ink employed for identifying suitable base compositions are discussed by the instant disclosure. As a result, the disclosure is lacking in the necessary structure-function correlation to demonstrate possession of the claimed invention and adequately describe the claimed invention.

Enablement
Claims 1, 3, 8-16, 18, 20, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 1.	The nature of the invention, breadth of the claims, state and predictability of the art, and relative skill level
The invention relates to a process of coloring a base cosmetic composition by providing a base composition and printing aqueous ink in two different zones via an 2 of ink that has at least 50 wt% water and containing an additional hydrophilic solvent chosen from alcohols, glycols having from 2 to 8 carbon atoms, C3 and C4 ketones, C3 -C4 aldehydes and polyols, and mixtures thereof, where the inks have a viscosity from 1 to 500 mPa•s at 25⁰C. To qualify for use in the method, the base composition must be hydrophobic and must allow a 20l drop of water to penetrate its surface in less than 12 seconds at 20⁰C and atmospheric pressure as well as permit a 20l drop of ink to penetrate its surface in less than 15 seconds at 20⁰C and atmospheric pressure. The ink of the first color and second color must also satisfy this latter criteria. Immediately after printing, the first and second zones must have distinct and clearly defined edges or borders. Lateral diffusion of the ink is recited to be limited thereby maintaining distinct and clearly defined edges or borders between the first and second zones 24 hours post-printing. The claims also recite the shape of the zones, penetration depth of the printed ink, the arrangement of multiple zones, as well as gradation of the colors between adjacent printed zones.
The relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art. Lamminmaki et al. (previously cited) discuss the impact of the print surface on the ability of inks to penetrate due to inkjet printing (see abstract). Here, coating layers on paper that are based upon polyvinyl alcohol or styrene acrylate are compared in terms of the rate of penetration of a dye based ink (see page 381 second column first full paragraph). The 
Choi et al. (previously cited) detail the use of inkjet printing to add color to a base cosmetic formulation where liquid inks are employed for pressed powder, gel, or cream base cosmetics (see paragraphs 38 and 55-56). Multiple printing passes are envisioned that are separated by a specified time interval to permit penetration of the applied ink (see paragraph 141). Additionally, Choi et al. teach that the base cosmetic formulation to be colored can be divided into regions to which different colors are applied (see paragraph 104).

2.	The amount of direction or guidance provided and the presence or absence of working examples
The prior art points to the nature of the inkjet ink and the printed substrate being very important to the penetration of the ink into the substrate. As discussed in the previous section under this statute concerning written description, the disclosure falls 

3.	The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed method could be predictably practiced. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 8-16, 18, 20, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "immediately adjacent" in claim 1 is a relative term which renders the claim indefinite.  The term "immediately adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here the required proximity of the two printed zones is unclear.  The term “immediately adjacent” does not appear in the originally filed disclosure. The drawings and discussion in the specification suggest that an unprinted/uninked space between the printed zones is desirable. However, how close the zones need to be to one another is not clear. Furthermore, the claims also recite a gradation of colors between two adjacent zones to be a consequence of the printing which seems contradictory to distinct and clearly defined edges or borders and suggests zones that abut one another. As a result the scope of the terminology in question is not sufficiently clear that the metes and bounds of the invention could be determined by the artisan of ordinary skill.
The term "limited" in claim 1 is a relative term which renders the claim indefinite.  The term "limited" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term is applied to lateral diffusion that occurs as a consequence of the instant method and maintains “distinct and clearly defined edges or borders” for the printed zones. It is not clear how much .
Claim 13 recites a gradation of colors between two adjacent zones to be a consequence of the printing which appears to contradict the requirement that the zones have distinct and clearly defined edges or borders. Thus it is unclear how both attributes are achieved simultaneously when achieving one seems to preclude achieving the other.
Claim 20 recites that the zones cover the whole of the surface of the base composition. It is unclear if “covering the whole” requires the zones to abut one another or if it instead it embraces an array of spaced printed zones covering the whole surface.
The scope of base compositions and ink pairings that yield complete penetration of both 20 l of water deposited on the base cosmetic surface in less than 12 seconds and 20 l of the ink deposited on the base cosmetic surface in less than 12 seconds is not described and is therefore unclear. 


Relevant Prior Art
In addition to Choi et al. who teach the concept of printing colored ink onto a powder makeup base via multiple passes and on adjacent regions, the prior art provides additional discussions of printing onto a powder material with a liquid ink. Baker et al. (previously cited) discuss the importance of the viscosity of the printing ink as well as point toward aqueous inks that include propylene glycol. Hirayama (previously cited) 
 

Response to Arguments
Applicant's arguments filed May 14, 2021 have been fully considered. In light of the amendment to the claims, the rejections under 35 USC 112 have been revised and reapplied. Arguments from the applicant that are pertinent and not already addressed by the new grounds of rejection are addressed below.
The applicant dismisses the previously and still raised issue of the information the artisan could glean from the provided examples. They state that the concern over the ability of the base composition of the examples to vary from the commercially available compositions with the same names is unfounded and irrelevant. The applicant has a duty to disclose their invention in such a fashion that an artisan of ordinary skill could reproduce the invention upon expiration of a granted patent. The applicant has not provided sufficient disclosure to permit such a reproduction. The only examples of base compositions that meet the criteria of the instant claims are compositions whose formulations are not detailed. All that is provided to describe these compositions is names, several of which also appear on commercially available products. The applicant 
The applicant reproduces figures from the drawings and describes them as a proof of concept of the claimed invention that can be “readily” reproduced. The remarks provide nothing that indicates how the artisan would identify and obtain the necessary base composition to practice the method. 
 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/CARALYNNE E HELM/           Examiner, Art Unit 1615